DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to a folding unit which includes a driving housing that comprises a driving motor, driving gear disposed on a rotational shaft, driving force transfer portion, and an elastic vibration attenuator, wherein the vibration attenuator is mounted in a cover coupled to the driving housing and includes a guide portion formed at its distal end which is extended toward the driving housing and curved away from the end portion of the rotational shaft, as presented in claim 1. 
Additionally, the prior art does not teach or suggest a folding unit which includes a driving housing that comprises a driving motor and driving gear, a first input gear configured to be rotated with the first shaft and engaged with the driving gear, and a first output gear configured to be rotated with the first shaft and to output a driving force that is input to the first input gear; and a second gear portion including a second shaft configured to be rotated about a second axis, a second input gear configured to be rotated with the second shaft and engaged with the first output gear, and a second output gear configured to be rotated with the second shaft and to output a driving force that is input to the second input gear to the driven gear portion, and wherein a reinforcing plate is disposed between end portions of the first shaft and the second shaft and an inner surface of the driving housing, and wherein the driving housing and a cover coupled to the driving housing respectively include a first partition and a second partition configured to divide a space in which the first gear portion and the second gear portion are accommodated and a space in which the driving portion is accommodated, as presented in claim 9.

The closest prior art of reference, Sakata (U.S. Publication No. 2021/0024011), discloses an electric retractable vehicle periphery viewing device that includes a folding unit that rotates about a fixed shaft formed in a base provided in the vehicle, a support frame in which the folding unit and camera are mounted, and a driving portion that includes a motor and a driving gear. However, Sakata does not disclose a vibration attenuator that includes an elastic member mounted in a cover coupled to the driving housing, which includes a guide portion formed at a distal end thereof, which is extending toward the driving housing and curved away from the end portion of the rotational shaft. Nor does Sakata disclose a reinforcing plate is disposed between end portions of the first shaft and the second shaft and an inner surface of the driving housing, and wherein the driving housing and a cover coupled to the driving housing respectively include a first partition and a second partition configured to divide a space in which the first gear portion and the second gear portion are accommodated and a space in which the driving portion is accommodated.

The next closest prior art of reference, Brouwer (U.S. Publication No. 2007/0047116), discloses a mirror adjustment mechanism for adjusting a mirror housing that includes an actuator housing and drive mechanism arranged in the housing. The drive mechanism includes a motor and a fixed shaft, as well as an input part and an output shaft coupled to each other with the aid of gear wheels. Additionally, Brouwer discloses vibration dampening through the use of springs. However, Brouwer does not expressly disclose a vibration attenuator that includes an elastic member mounted in a cover coupled to the driving housing, which includes a guide portion formed at a distal end thereof, which is extending toward the driving housing and curved away from the end portion of the rotational shaft. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Brouwer – U.S. Patent No. 5,823,054
Onuki – U.S. Publication No. 2007/0139800

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488